       Case 4:20-cv-00714-BRW-JJV Document 35 Filed 12/07/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JERRY LEE RUSSELL, ADC 150918                                                          PLAINTIFF

v.                                  4:20-cv-00714-BRW-JJV

LASONYA GRISWOLD DAVIS, ET AL.                                                      DEFENDANTS

                                              ORDER

        Plaintiff was an inmate at the Wrightsville Unit of the Arkansas Department of

Correction when he filed this action pro se pursuant to 42 U.S.C. § 1983. (Doc. Nos. 1, 2.) On

September 3, 2020, several Defendants filed a suggestion of death in this case informing the

Court that Plaintiff died on August 21, 2020 (Doc. Nos. 31, 32). Plaintiff’s death was confirmed

through research by the Court; the Court takes judicial notice of Plaintiff’s death for this case.

See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (“The district court may take judicial notice

of public records . . . .”).

        If a party dies while a claim is pending, the court may order substitution of the deceased

party. FED. R. CIV. P. 25(a)(1); Kuelbs v. Hill, 615 F.3d 1037, 1042 (8th Cir. 2010). A motion

for substitution may be made by any party or the decedent’s successor or representative. (Id.) If

no motion for substitution has been made within 90 days of service of a statement noting the

death, an action brought by the decedent must be dismissed. (Id.) More than 90 days have

passed since Defendants filed a suggestion of death on September 3, 2020, and no motion for

substitution has been made. Accordingly, Defendant’s Motion to Dismiss (Doc. No. 33) is

GRANTED, and Defendants Vesta Mullins Blanks, LaSonya Griswold Davis, Guy Michael

Henry, Melanie Jones, and Maria Lane are DISMISSED.

        IT IS SO ORDERED, this 7th day of December, 2020 (Pearl Harbor Day).

                                                      Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE
